Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 6, 12, and 18 have been canceled. Claims 1-5, 7-11, 13-17, and 19-20 are pending. Claims 1-5, 7-11, 13-17, and 19-20 have been examined. Claims 1-5, 7-11, 13-17, and 19-20 have been allowed.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Aaron Wininger, Reg. No. 45229, on 10/14/2021.
The application has been amended as follows: 
Claims 6, 12, and 18 have been canceled.
Claims 1, 7, and 13 have been amended as following:
1.	(Currently Amended) An adaptive real time modeling and scoring system for generating scoring models, the system comprising, at least:	a memory that stores instructions; and	one or more processors configured by the instructions to perform operations comprising:	determining, based on a trigger, whether a predictive scoring model is ready for a refresh;	receiving and transforming user-selectable system input data, the user-selectable system input data comprising elements of a plurality of consumer profiles including a plurality of email traffic, display traffic and social media traffic;	monitoring and identifying a change in the input data and, based on an identified change in the input data, automatically refresh the scoring model for calculating new lead scores, the lead scores for leads are values indicating a probability that the leads will make a purchase; and	outputting a refreshed predictive scoring model;
wherein the refreshed predictive model output by the system is used to personalize conversation for in-bound calls at a call center, or optimize the purchase of a marketing media mix on web channels based on evolving quality trends in historical data, or recommend new pricing and strategies for display media bidding based on a difference between original pricing assumptions and a most recent quality and bid performance.

7.	(Currently Amended) A method for performing adaptive real time modeling and scoring, the method comprising, at least:	determining, based on a trigger, whether a predictive scoring model is ready for a refresh;	receiving and transforming user-selectable system input data, the user-selectable system input data comprising elements of a plurality of consumer profiles including a plurality of ; and
using the refreshed predictive model to personalize conversation for in-bound calls at a call center, or optimize the purchase of a marketing media mix on web channels based on evolving quality trends in historical data, or recommend new pricing and strategies for display media bidding based on a difference between original pricing assumptions and a most recent quality and bid performance.

13.	(Currently Amended) A machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations comprising, at least:	determining, based on a trigger, whether a predictive scoring model is ready for a refresh;	receiving and transforming user-selectable system input data, the user-selectable system input data comprising elements of a plurality of consumer profiles including a plurality of email traffic, display traffic and social media traffic;	monitoring and identifying a change in the input data and, based on an identified change in the input data, automatically refreshing the scoring model for calculating new lead scores, the lead scores for leads are values indicating a probability that the leads will make a purchase; [[and]]	outputting a refreshed predictive scoring model; and
using the refreshed predictive model to personalize conversation for in-bound calls at a call center, or optimize the purchase of a marketing media mix on web channels based on evolving quality trends in historical data, or recommend new pricing and strategies for display media bidding based on a difference between original pricing assumptions and a most recent quality and bid performance.

Allowable Subject Matter
Claims 1-5, 7-11, 13-17, and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1, 7, and 13, Gopinathan et al. (US 2015/0142713) in view of Reed et al. (2004/0103017) and Ramer et al. (2011/0258049) teaches an adaptive real time modeling and scoring system for generating scoring models 
determining, based on a trigger, whether a predictive scoring model is ready for a refresh;	receiving and transforming user-selectable system input data, the user-selectable system input data comprising elements of a plurality of consumer profiles including a plurality of email traffic, display traffic and social media traffic;	monitoring and identifying a change in the input data and, based on an identified change in the input data, automatically refresh the scoring model for calculating new lead scores, the lead scores for leads are values indicating a probability that the leads will make a purchase; and	outputting a refreshed predictive scoring model;
but Gopinathan, Reed, and Ramer either alone or in combination do not teach:
wherein the refreshed predictive model output by the system is used to personalize conversation for in-bound calls at a call center, or optimize the purchase of a marketing media mix on web channels based on evolving quality trends in historical data, or 
	in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148